Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 14,
2020, between electroCore, Inc., a Delaware corporation (the “Company”), and
Dentons U.S. LLP (“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and/or Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

ARTICLE I.
DEFINITIONS

1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Accrued Fees” shall mean the aggregate unpaid fees due Dentons by the Company
through April 30, 2020 represented by the invoice numbers set forth on Annex A
hereto, which Accrued Fees total.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the parties thereto and all conditions
precedent to the Company’s obligations to deliver the Shares have been satisfied
or waived, but in no event later than the second (2nd) Trading Day following the
date hereof.

“Commission” means the United States Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Per Share Purchase Price” equals $0.99, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing Date.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement and all other material incorporated by
reference in such prospectus.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

“Registrable Securities” means the Shares issued at Closing. Notwithstanding the
foregoing, the Shares shall cease to be Registrable Securities for all purpose
hereunder upon the earlier to occur of the following: (A) the sale by any Person
of such Shares to the public either pursuant to a registration statement under
the Securities Act or Rule 144 (in which case, only such Shares sold shall cease
to be Registrable Securities) or (B) such Shares become eligible for sale by
non-affiliates without volume or manner-of-sale restrictions pursuant to Rule
144, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144 as determined in good
faith by the Company.

2

114715764.4

 

--------------------------------------------------------------------------------

 

“Registration Statement” means a shelf registration statement of the Company
that covers the Registrable Securities pursuant to the provisions of this
Agreement to be filed with the Commission under the rules and regulations
promulgated under the Securities Act, including the related Prospectus,
amendments and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(d).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(f).

“Shares” means the shares of Common Stock issued or issuable to Purchaser
pursuant to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

“Subscription Amount” means $1,548,701.

“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Annual Report on Form 10-K filed with the Commission on March 30, 2020.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc., the current
transfer agent of the Company, with a mailing address of 1717 Arch Street, Suite
1300, Philadelphia, Pennsylvania 19103, and any successor transfer agent of the
Company.

3

114715764.4

 

--------------------------------------------------------------------------------

 

ARTICLE II.
PURCHASE AND SALE

2.1Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchaser agrees to
purchase, an aggregate number of shares of Common Stock equal to the
Subscription Amount divided by the Per Share Purchase Price (the “Shares”).  The
Company and Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing.  Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of the
Company or such other location as the parties shall mutually agree.  

2.2Deliveries; Satisfaction of Accrued Fees; Credit.

(a)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to Purchaser the following:

(i)this Agreement duly executed by the Company; and

(ii)a copy of irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver the Shares in book entry form registered in the name
of Purchaser.

(b)On or prior to the Closing Date, Purchaser shall deliver or cause to be
delivered to the Company this Agreement duly executed by Purchaser.

(c)As soon as is practicable after the Closing Date, the Company will deliver to
Purchaser by wire transfer $250,000.

(d)Upon receipt by Purchaser of the Shares pursuant to subsection (b) above and
the payment of the amount set forth in subsection (c) above, (i) the Accrued
Fees shall be deemed paid and satisfied in full, and (ii) Purchaser shall credit
the Company with $150,000 toward future legal fees.

2.3Closing Conditions.

(a)The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Purchaser contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

(ii)all obligations, covenants and agreements of Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

4

114715764.4

 

--------------------------------------------------------------------------------

 

(iii)the delivery by Purchaser of the items set forth in Section 2.2(b) of this
Agreement.

(b)The obligations of Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:

(i)the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)the delivery by the Company of the items set forth in Section 2.2(a) and
(c) of this Agreement.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties of the Company.  Except as set forth in the
SEC Reports, which SEC Reports shall be deemed a part hereof and shall qualify
any representation or otherwise made herein to the extent of the disclosure
contained in the SEC Reports, the Company hereby makes the following
representations and warranties to Purchaser:

(b)Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(if a good standing concept exists in such jurisdiction), with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any Subsidiary is in
material violation nor default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Each of the Company and the Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary (if a good standing
concept exists in such jurisdiction), except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in: (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”); provided,
however, that in no event shall any of the following individually or taken
together, be deemed to constitute, or be taken into account in determining
whether a Material Adverse Effect has occurred or could be reasonably expected
to occur: (i) any change in the

5

114715764.4

 

--------------------------------------------------------------------------------

 

Company’s stock price or trading volume on the Trading Market, (ii) any failure
by the Company to meet internal or analyst revenue, earnings or other financial
projections or expectations for any period, (iii) any effect that results from
changes affecting the industry in which the Company operates, or the United
States economy generally, or any effect that results from changes affecting
general worldwide economic or United States or global capital market conditions,
(iv) any effect caused by the announcement of the transactions contemplated by
this Agreement or the other Transaction Documents, or the identity of the
Purchaser or any of its Affiliates as the Purchaser in connection with the
transactions contemplated by this Agreement, (v) political conditions, including
acts of war or terrorism or natural disasters or any pandemic or epidemic,
including COVID-19, (vi) any action taken or omitted to be taken by the Company
at the written request or with the prior written consent of the Purchaser, or
(vii) changes in any law, rule, regulation, order, judgment, injunction, decree
or other binding directive issued by any governmental, judicial or
self-regulatory entity or interpretations or enforcement thereof. No Proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

(c)Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d)No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, anti-dilution or similar
adjustments, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary

6

114715764.4

 

--------------------------------------------------------------------------------

 

debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

(e)Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
application(s) to each applicable Trading Market for the listing of the Shares
for trading thereon in the time and manner required thereby, and (iii) if
applicable, the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

(f)Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement.

(g)SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes

7

114715764.4

 

--------------------------------------------------------------------------------

 

required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(h)Acknowledgment Regarding Purchaser’s Purchase of Shares.  The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby.  The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to Purchaser’s
purchase of the Shares.  The Company further represents to Purchaser that the
Company’s decision to enter into this Agreement and the other Transaction
Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(i)No Disqualification Events. With respect to the Shares to be offered and sold
hereunder in reliance on Rule 506 under the Securities Act, none of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering hereunder, or, to the
knowledge of the Company, any beneficial owner (as that term is defined in Rule
13d-3 under the Exchange Act) of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with the
Company in any capacity at the time of sale (each, an "Issuer Covered Person"
and, together, "Issuer Covered Persons") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchaser a copy of any disclosures
provided thereunder.

3.2Representations and Warranties of the Purchaser.  Purchaser hereby represents
and warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein, in which case they shall be
accurate as of such date):

(a)Organization; Authority.  Purchaser is an entity duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of the Transaction Documents and performance by Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of Purchaser.  Each Transaction Document to which it
is a party has

8

114715764.4

 

--------------------------------------------------------------------------------

 

been duly executed by Purchaser, and when delivered by Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of Purchaser, enforceable against it in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b)Understandings or Arrangements.  Purchaser is acquiring the Shares as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares (this representation and warranty not limiting
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities laws).  Specifically, Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any other applicable state securities law.

(c)Purchaser Status.  At the time Purchaser was offered the Shares, it was, and
as of the date hereof it is, either: (i) an “accredited investor” as defined in
Rule 501(a) under the Securities Act or (ii) a “qualified institutional buyer”
as defined in Rule 144A(a) under the Securities Act.

(d)Experience of Purchaser.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

(e)Access to Information. Purchaser acknowledges that it has had the opportunity
to review the Transaction Documents (including all exhibits and schedules
thereto) and the SEC Reports and has been afforded, (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. 

(f)Confidentiality.  Other than to Purchaser’s representatives, including,
without limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, Purchaser has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

(g)No General Solicitation. Purchaser is not purchasing the Shares as a result
of any registration statement, advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over

9

114715764.4

 

--------------------------------------------------------------------------------

 

television or radio or presented ay any seminar or any other general
solicitation or general advertisement.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1Removal of Legends.  

(a)The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement with a current prospectus, or to the
Company, the Company may require the transferor thereof to provide to the
Company an opinion of counsel at the expense of the transferor, selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

(b)The Purchaser agrees, so long as is required by this Section 4.1, book entry
notations evidencing the Shares shall bear a restrictive legend, substantially
in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND ARE “RESTRICTED SECURITIES”
AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, OR OTHERWISE DISTRIBUTED OR TRANSFERRED EXCEPT (i)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (ii) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY AND DEPOSITARY HAVE
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO EACH OF THEM THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE ACT.

(c)The book entry ledger of the transfer agent evidencing the Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) while a registration statement with a current prospectus covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Shares pursuant to Rule 144, (iii) if such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Shares and
without volume or manner-of-sale restrictions or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission)
(“Effective Date”). The Company shall cause its counsel to issue a legal opinion
to the transfer agent promptly after the Effective Date if required by the
transfer agent to effect the removal of the legend hereunder. If such Shares may
be sold under Rule 144 without limitation or restriction and the Company is then
in compliance with the current public information required under Rule 144, or if
the Shares may be sold under Rule 144 without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Shares or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the

10

114715764.4

 

--------------------------------------------------------------------------------

 

Commission) then such Shares shall be issued free of all legends. The Company
agrees that following the Effective Date and at such time as such legend is no
longer required under this Section 4.1(c), it will, no later than the number of
Trading Days comprising the Standard Settlement Period (as defined below)
following the delivery by Purchaser to the Company or the transfer agent of a
certificate representing Shares or book entry position representing the shares,
issued with a restrictive legend (such date, the “Legend Removal Date”), deliver
or cause to be delivered to Purchaser a certificate or book entry position
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer set forth in this
Section 4. Certificates for Shares subject to legend removal hereunder shall be
transmitted by the transfer agent to Purchaser by crediting the account of
Purchaser’s prime broker with the Depository Trust Company System as directed by
Purchaser. “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Shares as in effect on the date of delivery of a certificate
representing the Shares.

4.2Furnishing of Information.  

(a)Until the earlier of (i) the date that Purchaser no longer owns any shares or
(ii) the two year anniversary of the Closing Date, the Company shall use
reasonable efforts to timely file all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act; provided,
however that this covenant shall not prevent a sale, merger or similar
transaction involving the Company.  

4.3Integration.  The Company shall use reasonable efforts not to sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

4.4Securities Laws Disclosure; Publicity.  The Company, if required under
applicable rules, shall file a Current Report on Form 8-K (or other appropriate
form under the Exchange Act), including this Agreement as an exhibit thereto,
with the Commission within the time required by the Exchange Act.  

4.5Indemnification of Purchaser.   Subject to the provisions of this Section
4.5, the Company will indemnify and hold Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs

11

114715764.4

 

--------------------------------------------------------------------------------

 

and reasonable attorneys’ fees and costs of investigation that any such
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents or (b) any
action instituted against the Purchaser Parties in any capacity, or any of them
or their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is solely based
upon a material breach of such Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which is finally judicially determined to constitute fraud,
gross negligence or willful misconduct). If any action shall be brought against
any Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (x)
the employment thereof has been specifically authorized by the Company in
writing, (y) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (z) in such action there is, in the
reasonable opinion of counsel to the Company, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Purchaser Party under this Agreement (1) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (2) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.5 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

4.6Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Shares on such
Trading Market and promptly secure the listing of all of the Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then include in such
application all of the Shares, and will take such other action as is necessary
to cause all of the Shares to be listed or quoted on such other Trading Market
as promptly as possible.  The Company will then take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.  

12

114715764.4

 

--------------------------------------------------------------------------------

 

4.7Form D; Blue Sky Filings.  The Company agrees, if required by applicable law
or rules, to timely file a Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof, promptly upon request of
Purchaser.  

4.8Certain Transactions and Confidentiality. Purchaser covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the Current Report on Form
8-K as described in Section 4.4.  Purchaser covenants that so long as the
Purchaser holds any Shares purchased pursuant to this Agreement, Purchaser shall
not engage in Short Sales of the Company’s securities.  Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the Current Report on Form 8-K as described
in Section 4.4, Purchaser will maintain the confidentiality of the existence and
terms of this transaction. 

4.9Registration Statement.

(a)The Company shall use commercially reasonable efforts to file a Registration
Statement on Form S-3 (or any successor to Form S-3) or if the Company is not
eligible to use Form S-3 a shelf registration on Form S-1 (or any successor to
Form S-1) as soon as is practicable after the date hereof covering the resale of
all of the Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act. Notwithstanding the
foregoing, this period shall be tolled during any period in which the Company,
in good faith, relies on the conditional relief set forth in Release No.
34-88465 published by the Commission on March 25, 2020 (the “Order”) and/or any
subsequent order or release further modifying, amending, replacing, or extending
the Order. Purchaser shall reasonably cooperate in connection with the process
of registering the Shares under any Registration Statement and provide any
information reasonably requested by the Company in connection therewith,
including for use in the Registration Statement.

(b)The Company shall use commercially reasonable efforts to have any
Registration Statement declared effective as soon as practicable, and shall use
its commercially reasonable efforts to keep any such Registration Statement
continuously effective under the Securities Act until the earlier of (i) such
time as all of the Registrable Securities covered by such Registration Statement
have been sold by the Persons holding such Registrable Securities or (ii) the
date that all Registrable Securities covered by such Registration Statement may
be sold by non-affiliates without volume or manner-of-sale restrictions pursuant
to Rule 144, without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144 as determined in good
faith by the Company. The Company shall use commercially reasonable efforts to
have any such Registration Statement declared effective under the Securities Act
no later than (A) 15 days following the filing of the Registration Statement in
the event of a “no review” by the Commission, (B) the 60th day following the
filing of the Registration Statement in the event of a “limited review” by the
Commission, or (C) the 120th  day following the filing of the Registration
Statement in the event of a “full review” by the Commission (the number of days
in (A), (B), and (C) each being a “Review Period” depending on the nature of the
Commission’s review, and provided, for any days during the period following the
initial filing of the Registration

13

114715764.4

 

--------------------------------------------------------------------------------

 

Statement and prior to the effectiveness of the Registration Statement that the
Commission is unable to review or declare effective registration statements
filed with the Commission due to a shutdown or partial shutdown of the U.S.
government (such days, the “Toll Days”), the applicable number of days in such
Review Period shall be extended by the number of Toll Days). The Company shall
notify Purchaser by facsimile or e-mail as promptly as practicable after any
Registration Statement is declared effective and shall simultaneously provide
the Purchaser with copies of any related Prospectus to be used in connection
with the sale or other disposition of the securities covered thereby.    

(c)The Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Agreement in the event the Company
determines in good faith that such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
Registration Statement or the related Prospectus so that such Registration
Statement or Prospectus shall not include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the case of the Prospectus in light of the
circumstances under which they were made, not misleading (a “Permitted Delay”);
provided that the Company shall promptly (a) notify Purchaser in writing of the
commencement of and the reasons for any Permitted Delay, (b) advise the
Purchaser in writing to cease all sales under the Registration Statement until
the end of the Permitted Delay, and (c) use commercially reasonable efforts to
terminate a Permitted Delay as soon as practicable.

(d)Purchaser may not assign its rights under this Section 4.9 unless such
assignment is approved in writing by the Company, in the Company’s sole
discretion.

ARTICLE V.
MISCELLANEOUS

5.1Termination.  This Agreement may be terminated by Purchaser if the Closing
has not been consummated on or before the fifth (5th) Trading Day following the
date hereof; provided, however, that no such termination will affect the right
of any party to sue for any breach by any other party (or parties).

5.2Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company), stamp taxes and
other taxes and duties levied in connection with the delivery of any Shares to
Purchaser.

14

114715764.4

 

--------------------------------------------------------------------------------

 

5.3Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the time of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the time of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd)Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto. To the extent that any notice provided
pursuant to any Transaction Document constitutes, or contains, material,
non-public information regarding the Company or any Subsidiaries, the Company
shall simultaneously file such notice with the Commission pursuant to a Current
Report on Form 8-K.

5.5Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchaser.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.6Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser (other than by merger or
operation of law).  Purchaser may assign any or all of its rights under this
Agreement to any Person to whom Purchaser assigns or transfers any Shares,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Shares, by the provisions of the Transaction Documents that apply to
Purchaser.

5.8No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5.

15

114715764.4

 

--------------------------------------------------------------------------------

 

5.9Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the state of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the state of Delaware. Any dispute relating
hereto shall be heard first in the Delaware Court of Chancery, and, if
applicable, in any state or federal court located in of Delaware in which appeal
from the Court of Chancery may validly be taken under the laws of the State of
Delaware (each a “Chosen Court” and collectively, the “Chosen Courts”), and the
parties agree to the exclusive jurisdiction and venue of the Chosen Courts. The
parties further agree that any Proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby or by any matters related to the foregoing
(the “Applicable Matters”) shall be brought exclusively in a Chosen Court, and
that any Proceeding arising out of this Agreement or any other Applicable Matter
shall be deemed to have arisen from a transaction of business in the state of
Delaware, and each of the parties hereby irrevocably consents to the
jurisdiction of such Chosen Courts in any such Proceeding and irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that party may now or hereafter have to the laying of the venue of any such
Proceeding in any such Chosen Court or that any such Proceeding brought in any
such Chosen Court has been brought in an inconvenient or improper forum. The
parties further covenant not to bring a Proceeding with respect to the
Applicable Matters (or that could affect any Applicable Matter) other than in
such Chosen Court and not to challenge or enforce in another jurisdiction a
judgment of such Chosen Court. Process in any such Proceeding may be served on
any Person with respect to such Applicable Matters anywhere in the world,
whether within or without the jurisdiction of any such Chosen Court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 5.4 shall be deemed effective service of process on such
party. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY
PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO
THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

5.10Survival.  The representations and warranties contained herein shall survive
the Closing for a period ending on the one-year anniversary of the Closing Date.

5.11Execution.  This Agreement may be executed in multiple counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or

16

114715764.4

 

--------------------------------------------------------------------------------

 

substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

5.13Replacement of Shares.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

5.14Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.15Payment Set Aside.  To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or Purchaser enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.16Saturdays, Sundays, Holidays, etc.If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.17Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

17

114715764.4

 

--------------------------------------------------------------------------------

 

5.18Transactions With Counsel.Purchaser acts as counsel to the Company on
certain matters and hereby advises the Company that certain rules of
professional conduct require that the terms of this transaction be fair and
reasonable to the Company and be fully disclosed and transmitted to the Company,
and that this Agreement and prior correspondence relating hereto are intended to
satisfy that requirement.  The Company acknowledges that it has been advised,
and provided with the reasonable opportunity, to seek the advice of independent
counsel (which may include in-house counsel such as its Chief Compliance
Officer) with respect to the transactions contemplated hereunder, and the
Company, by signing below, provides its informed consent to the essential terms
of the transactions contemplated hereunder and that Purchaser is not acting as
counsel to the Company in this transaction.

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ELECTROCORE, INC.

 

Address for Notice:

By:/s/ Daniel Goldberger

     Name: Daniel Goldberger

     Title: Chief Executive Officer

 

 

 

electroCore, Inc.

150 Allen Road, Suite 201

Basking Ridge,  NJ 07920

Attention: Chief Executive Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]




18

114715764.4

 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO ECOR SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its respective authorized signatory as of the
date first indicated above.

Name of Purchaser: Dentons U.S. LLP

Signature of Purchaser or Authorized Signatory: /s/ John L. Cleary II

Name of Authorized Signatory (if applicable): John L. Cleary II

Title of Purchaser or Authorized Signatory: Partner

Email Address of Purchaser or Authorized Signatory: john.cleary@dentons.com

Facsimile Number of Purchaser or Authorized Signatory: (973) 912-7199

Address for Notice to Purchaser:101 JFK Parkway, 4th Floor

c/o Dentons U.S. LLP

Short Hills, NJ 07078

 

Shares Issued to Purchaser:

 

Shares:  1,564,345

 

EIN Number (if applicable):

 

 

[SIGNATURE PAGES CONTINUE]

19

114715764.4

 